DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown [i.e., claimed elements need to be given item numbers and lines/arrows from said item numbers, the lines/arrows pointing to the elements in the figures, as described in the specification] or the feature(s) canceled from the claim(s) [each feature listed below, cited with its first appearance in the claims, though the features appear throughout many/all of the remaining claims]:
In Claims 1 and 12: a backscatter “system” (as opposed the backscatter “device”, which is the source/detector assembly), a track, a space enclosed by said track, and an inspection channel (see Paragraph 38 and Figures 2, 3, and 10);
In Claims 2 and 13: a scanning direction, a pen-shaped ray beam, and an extension direction of the inspection channel (said extension direction and said scanning direction claimed to be parallel; see Paragraph 44 and Figure 4 - the examiner notes a “scanning straight line” recited in Paragraph 44, but it is disclosed as being formed on the object by the scanning trajectory of the moving device, but without indicating a scanning direction of the beam, and the “scanning straight line” appears as a series of parallel dotted lines [?]);
In Claims 6 and 14: a direction of movement of the backscattering inspection device (on the track; see Paragraph 46 and Figure 9);
In Claim 10, the separate elements of the anti-collision system, i.e., the anti-collision sensor and the alarm system;
In Claim 15: where a maintained angle is measured (from the direction of movement of the device on a track), where a rotary angle is measured (from a rotary movement), and a “tail end” (of the track).
Further, Claim 11 recites a moveable frame, which Paragraph 49 of the specification proposes is shown in Figures 5, 6, and 7. However, Paragraph 49 describes relative positions of a vehicle and a range of the source of the backscatter device on the system, Paragraph 50 describes a frame that IS the track itself, possibly with “two walking trolleys”, Paragraphs 51-52 recite that each of P1, P2, and P3 are relative positions of a vehicle and the backscatter “device” (source/detector device of the system, not the system with the frame included) wherein different relative positions can be the result of movement of the device on the system, and Paragraph 53 describes the change in relative positions as being achievable through movement of the vehicle or a “movable frame”, which has no item number or specific Figure illustrating this term. Paragraph 55, now amended with the addition of Figure 10, recites that item number 86 is a “roller”, but then goes on to offer a track roller (which requires a track on the ground) or a “universal wheel” (which requires “optical or magnetic signs on the ground”). Consequently it is unclear what embodiment described in the specification is intended to be illustrated in the Figures 5, 6, 7, and 10, and which is intended to be encompassed by the language of Claim 11.
No new matter should be entered.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are as follows [wherein the list below is intended to be exemplary only and not a limiting recitation of all possible errors within the specification]:

Further with respect to Paragraph 40, the track is disclosed as being “for example, a U-shaped track, an arc-shaped track, or a circular track” (emphasis added), and Paragraph 41 recites that the track “forms a shape that is enclosed or semi-enclosed…the fully closed track is, for example, a circular track, a polygon track, and other closed tracks” (emphasis added, see also Claims 4 and 5) to form a space used as the inspection channel, but there is no illustration of such a circular/enclosed space, and the disclosure offers no explanation/teaching on how a heavy vehicle would be driven over a lower portion of such an enclosed track (is there a trench necessary, a ramp, or some other additional features?), or how such an enclosed/circular track would function as a moveable frame, as recited in Claim 11 and Paragraphs 49-55. 
In paragraph 42, describing Figures 2 and 3, at Lines 4-5, the frame (1) is recited as “a U-shaped frame”, wherein “the track is also a U-shaped track disposed on the frame”, but there is no separate item in the figures for a track, and no illustration that shows two U-shaped members with one “disposed on” the other. The paragraph further recites that the backscattering inspection “device” (item number 2, comprised of the onto the track at a left side of the frame” (emphasis added) in Lines 6-8, suggesting that the device, 2, is not always located on the track, which is not understood from the figures and remainder of the disclosure. 
Paragraphs 45-46 describe several components used to form first and second driving devices to provide the required and claimed movements of the backscatter inspection device (2) on the track/frame, but the structural elements are commonly recited with the preceding phrases “can include” (see Lines 4-7 of Paragraph 45), “for example”, “such as”, “can be configured to”, and/or are followed by “and the like”, while Lines 8-10 of Paragraph 46 recites that the angle adjustment that provides the advantageous increase in scanning range of the system is “[D]ue to the configuration”. Consequently it is not understood what elements are essential to realizing the invention, and what elements/embodiments Applicant had patentable possession of during the time of the inventive filing. [**Paragraphs 49-53 and 55 suffer the same types of deficiencies with respect to the movable frame, as discussed above with respect to the Figures and Claim 11.]
Paragraph 57 recites that scanning inspection causes the backscattering device (2) to move along “the track”, wherein it is not clear if the track refers to the system frame, a channel within said frame, or a track as recited in Paragraph 55. 
Paragraph 61 recites that the method further includes inspecting whether the surface of the object is damaged, wherein this requires a laser (5), as recited in Paragraph 47. As this is part of claimed subject matter, it is unclear if the method is meant to be tied to system use of the laser (5) or may encompass a simple, visual inspection by an operator.
Claim Objections
Claims 1-18 are objected to for the following informalities:
In Claims 1-18, change “back scattering” to --backscatter--, add the term X-ray as appropriate, and in phrases already including the term “ray”, correct the order of the terms while changing to --backscatter-- and correct “ray” to --X-ray--. [See 35 USC 112 rejections below for further explanation on the use of “ray”.] For example, in Claim 1, change “A back scattering inspection system” to --An X-ray backscatter inspection system--, change “a back scattering inspection device, comprising a back scattering ray emitting device and a back scattering detector, wherein” to --an X-ray backscatter device comprising an X-ray emitter and an X-ray backscatter detector--, for the sake of grammatical accuracy and clarity. [** Claim 1 is given as exemplary only, and is not intended to be limiting. The Applicant is requested to make similar corrections throughout the claims.]
With respect to Claim 15, the claim is replete with grammatically awkward and unclear language as follows: 
At Lines 2-4 change: “causing an angle of the back scattering device relative to the direction of the movement of the back scattering direction of the track to keep unchanged while moving along the track” to --keeping a first angle of the X-ray backscatter device unchanged during said movement of the X-ray backscatter device on the track, said first angle being an angle of the device position with respect to the direction of said movement--;
At Lines 4-6, change “causing the back scattering inspection device to rotate an angle around the direction of the movement of the back scattering device on the track as the back scattering inspection device reaches a tail end of the track” to --rotating said X-ray backscatter device about a second angle during said movement of the X-ray backscatter device on the track, said second angle being different than the first angle, wherein the second angular movement is performed as the X-ray backscatter device reaches an end of the track--, or other appropriate correction for the sake of grammatical accuracy and clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for backscattering inspection imaging systems using x-rays, does not reasonably provide enablement for backscatter imaging using all possible types of rays (e.g., UV, visible light, IR, cosmic, etc.).  The specification does not enable any person skilled in the art to which it pertains, or with make and/or use the invention commensurate in scope with these claims. The examiner suggests replacing “ray” and “rays” with --X-ray-- and --X-rays--, respectively, throughout the claims.

Claims 4 and 5 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an open ended curved or linear track, an arc-shaped track, a U-shaped track, and a combination curved/linear track for creating an inspection channel in a backscattering inspection system, does not reasonably provide enablement for a fully enclosed track, including a circular or polygonal track.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. (See discussion for Paragraphs 49-55 of the specification above.)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim 2, the claim recites that “a scanning direction” of the backscatter emitter beam “is parallel to an extension direction of the inspection channel”, rendering the claim indefinite insofar as it is not understood what is encompassed by the “scanning direction” of the emitter, i.e., is it the direction of beam propagation, emitter movement, and/or beam movement upon the inspected object, and it is not clear what is referred to by the “extension direction” of the inspection channel, i.e., is it the direction in which said channel extends from the ground or along the inspected object, or something else? [See Specification and Drawing objections above, as well.]
Further with respect to Claim 2, the claim recites a “pen-shaped [X-]ray beam”, rendering the claim indefinite insofar as it is unclear what structural limitations on the beam are intended to be encompassed by the term “pen-shaped”, as the term “pen” has several possible meanings, but is not commonly used in the art or described in a manner that positively recites what shape/size limits this phrase imposes upon the required beam. The examiner suggests replacing “a pen-shaped [X-]ray beam” with  --an X-ray pencil beam--, in accordance with the terminology commonly accepted in the art of X-ray backscatter imaging.

Further with respect to Claim 6, the claim recites that the driving device causes the backscattering device to rotate around a direction of “the movement of the back scattering inspection device on the track”, wherein there is insufficient antecedent basis for a movement of the device on the track in the claim. [Again, this feature is found in Claim 3, not parent Claim 1.]
With respect to Claim 11, the claim recites that the device frame “is a movable frame”, rendering the claim indefinite insofar as it is unclear if the movement is required to be of the frame itself, structurally and/or functionally, for the reasons as explained in the specification and drawing objections above. If the claim is intended to recite the frame movement of Paragraph 55, then it is missing required, essential, elements of rollers or wheels, and the tracks/signs on the ground that make up the object inspection system embodiment(s) possessed by Applicant at the time of the inventive filing.
With respect to Claim 12, the claim recites the system elements as in Claim 1, but does not include process steps for said system in a manner that distinguishes the method of using the system from the system claim, including functional language, of Claim 3. For example, a method claim could include the step of --providing-- the frame, --arranging-- a track on the frame to enclose a space therein, --movably disposing-- a These steps are listed as possible examples only, and not intended to be a verbatim and/or exhaustive list of steps required for Applicant’s method. They are provided for Applicant’s convenience to suggest the type of method steps that may be present in a method claim that is patentably distinguishable from the functionality of the system of Claims 1-11.]
Further with respect to Claim 12, the claim recites “a frame, comprising a track arranged vertically or obliquely relative to the ground”, rendering the claim indefinite insofar as it is unclear how the track (or frame) is arranged “obliquely” relative to the ground in a manner that allows an inspected object to pass through an inspection channel enclosed by the track. [See Specification and Drawing objections above, as well, for further explanation and suggestions.]
With respect to Claim 13, the claim recites that “a scanning direction” of the backscatter emitter beam “is parallel to an extension direction of the inspection channel”, rendering the claim indefinite insofar as it is not understood what is encompassed by the “scanning direction” of the emitter, i.e., is it the direction of beam 
Further with respect to Claim 13, the claim recites a “pen-shaped [X-]ray beam”, rendering the claim indefinite insofar as it is unclear what structural limitations on the beam are intended to be encompassed by the term “pen-shaped”, as the term “pen” has several possible meanings, but is not commonly used in the art or described in a manner that positively recites what shape/size limits this phrase imposes upon the required beam. The examiner suggests replacing “a pen-shaped [X-]ray beam” with  --an X-ray pencil beam--, in accordance with the terminology commonly accepted in the art of X-ray backscatter imaging.
With respect to Claim 15, the claim recites “performing a next scanning” as the final step, but it is unclear what is required to be encompassed by performing a scanning, i.e., does a “scanning” require a full pass of the device from one end of the track to the other, or a full pass and return to a home position, or a full set of views of an inspected object at a first position, etc., such that it is not understood what patentably limiting steps are required to be carried out by the system to meet the method step of “performing a next scanning”, and there is no antecedent basis for what constitutes “a scanning” in the claim. 
With respect to Claim 16, the claim recites “inspecting whether the surface of the object is damaged”, rendering the claim indefinite insofar as the claim is missing an system to perform such an inspection step, rather than a simple visual inspection by an operator and not the system.
With respect to Claim 17, the claim recites “detecting the distance between the track and the inspected object”, rendering the claim indefinite insofar as the claim is missing an essential element in the form of the sensor required for the system to perform such an detection step, rather than a simple visual detection of the distance by an operator and not the system.
Further with respect to Claim 17, the claim recites, “issuing an alarm when the distance…is less than a safe distance”, rendering the claim indefinite insofar as the claim is missing an essential element in the form of the alarm mechanism required for the system to perform such a step, rather than a simple visual or audio alarm being issued by an operator and not the system.
Claims 3-5, 7-10, 14, and 18 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8, 11-15, and 18, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application Publication to Jianmin (GB 2,548,996 A) in view of U.S. Patent Application Publication to Mandrake, et al. (US 2017/0315067 A1).
With respect to Claim 1, Jianmin teaches an X-ray imaging vehicle inspection system (110, Abstract and throughout disclosure), comprising:
a frame (113, 114), arranged upright relative to the ground (Figure 2), the frame comprising tracks (rails) thereon, wherein a space enclosed by the tracks forms an inspection channel (Page 8, Line 6-Page 9, Line 8; Figure 2); and,
an X-ray imaging inspection device, comprising an X-ray emitting device (111) and an X-ray detector (112), wherein the X-ray imaging inspection device is movably disposed on the tracks for inspecting an inspected object (i.e., vehicle, 150) passing through the inspection channel (Page 9, Line 27-Page 10, Line 6).
Jianmin does not teach that said X-ray imaging inspection system is a backscatter system.
Mandrake teaches an X-ray backscatter imaging and material idenitification system for inspecting large objects (Abstract, Paragraph 3, and throughout disclosure), wherein the backscatter imaging device (e.g., 30, 330, 430) comprises an X-ray source (e.g., 32, 332, 432) and an X-ray detector (e.g., 34, 334, 434) on a common mount (e.g., 40, 336, 436), wherein said X-ray backscatter device may be moved and rotated 
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ an X-ray backscatter device, with an X-ray source and X-ray detector on a single mount moving along a single track to inspect a vehicle passing through an inspection channel inside of the track, as suggested by Mandrake, in the X-ray vehicle inspection system of Jianmin, to provide a smaller, less expensive, lighter weight, X-ray vehicle inspection system which is capable of volumetric imaging from multiple sides and in multiple positions along a large and complex object, and can also provide material identification of the vehicle and the material within it, as suggested from the teachings of Mandrake (Paragraphs 3, 4, 20, 42, 87, and 99).
With respect to Claim 2, Jianmin further teaches that the X-ray emitting device (111) is disposed in such a way that a scanning direction of an X-ray beam emitted by the X-ray backscatter emitting device is parallel to an extension direction of the inspection channel (Page 14, Lines 23-30 and Figure 2).

With respect to Claim 4, Jianmin further teaches that the track is one of a curved track and a track formed by a combination of a straight track and a curved track (Figure 2).
With respect to Claim 5, Jianmin further teaches that the track is one of a U-shaped track and an arc-shaped track (Figure 2).
With respect to Claim 6, Mandrake further teaches a rotational driving device, wherein the rotational driving device is configured to rotate the X-ray backscatter inspection device around a direction of the movement of the X-ray backscatter inspection device on the track (Paragraphs 47, 56, 67, 76-77, 83 and 99).
With respect to Claim 8, Jianmin further teaches a positioning sensor, configured to detect a position of the inspected object relative to the track (Page 10, Line 19-Page 11, Line 4) [Mandrake also teaches this feature at Paragraphs 84 and 96, e.g., GPS sensor and synchronous control of source emittance with detector exposure/collection time].
With respect to Claim 11, Jianmin further teaches that the frame may be moved and set up with minimal effort (Page 11, Lines 20-24) [Mandrake teaches a movable/portable frame/rail, e.g., rod, 342, Paragraph 83].
With respect to Claim 12, Jianmin teaches an X-ray imaging inspection method using an X-ray imaging inspection system, wherein the X-ray imaging inspection system comprises a (113, 114), arranged upright relative to the ground (Figure 2), the frame 
an X-ray imaging inspection device, comprising an X-ray emitting device (111) and an X-ray detector (112), and wherein method comprises moving the X-ray imaging inspection device on the tracks and emitting an X-ray towards a vehicle (150) that passes through the inspection channel, and detecting radiation that has passed through said vehicle with the X-ray detector for creating an inspection image of the vehicle (Page 9, Line 27-Page 10, Line 6).
Jianmin does not teach that said X-ray imaging inspection method is carried out with a backscatter system.
Mandrake teaches an X-ray backscatter imaging and material idenitification system and method for inspecting large objects (Abstract, Paragraph 3, and throughout disclosure), wherein the backscatter imaging device comprises an X-ray source and an X-ray detector on a common mount, wherein said X-ray backscatter device may be moved and rotated along a track (e.g., rod) in a helical trajectory, said track forming an inspection channel in order to inspect an object enclosed therein and create a volumetric image of, and to identify material composition of, the inspected object passing through said inspection channel.
Mandrake teaches an X-ray backscatter imaging and material idenitification system for inspecting large objects (Abstract, Paragraph 3, and throughout disclosure), wherein the backscatter imaging device (e.g., 30, 330, 430) comprises an X-ray source (e.g., 32, 332, 432) and an X-ray detector (e.g., 34, 334, 434) on a common mount (e.g., 40, 336, 436), wherein said X-ray backscatter device may be moved and rotated 
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ an X-ray backscatter device, with an X-ray source and X-ray detector on a single mount moving along a single track to inspect a vehicle passing through an inspection channel inside of the track, as suggested by Mandrake, in the X-ray vehicle inspection system of Jianmin, to provide a smaller, less expensive, lighter weight, X-ray vehicle inspection system which is capable of volumetric imaging from multiple sides and in multiple positions along a large and complex object, and can also provide material identification of the vehicle and the material within it, as suggested from the teachings of Mandrake (Paragraphs 3, 4, 20, 42, 87, and 99).
With respect to Claim 13, Jianmin further teaches that a scanning direction of an X-ray beam emitted by the X-ray emitting device (111) is parallel to an extension direction of the inspection channel (Page 14, Lines 23-30 and Figure 2).
With respect to Claim 14, Mandrake further teaches: causing the X-ray backscatter inspection device to rotate around the direction of the movement of the X-
With respect to Claim 18, Jianmin further teaches: after inspecting a part of the inspected object in an extension direction of the inspection channel, changing the position of the inspected object relative to the frame along the extension direction of the inspection channel, and inspecting another part of the inspected object (Page 15, Line 9-Page 16, Line 6).

Claims 10 and 17, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jianmin, as modified by Mandrake above, in view of U.S. Patent to Chalmers, et al. (US 6,459,764 B1).
With respect to Claims 10 and 17, Jianmin and Mandrake teach most of the elements of the invention, including an auto start position sensor, as recited in the parent claims above, but does not specifically teach an anti-collision system and alarm.
Chalmers teaches an x-ray vehicle inspection system with an anti-collision system, wherein the anti-collision system comprises an anti-collision sensor disposed on the frame for detecting a distance between the track and the inspected object, and an alarm system in signal connection with the anti-collision sensor, said alarm given when the distance between the inspected object and the track is less than a safe distance (Page 4, Lines 45-59).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ an anti-collision sensor and alarm in a drive-through vehicle inspection system, as suggested by Chalmers, in the apparatus and method of Jianmin 

Claims 7 and 9 are rejected as unpatentable over Jianmin, as modified by Mandrake for Claim 1 above, and further in view of U.S. Patent Application Publication to Arroyo, Jr., et al. (US 2012/0148020 A1).
With respect to Claim 7, Jianmin and Mandrake teach most of the elements of the claimed invention, including the elements of parent Claim 1 above, and wherein the inspected object is a vehicle, but do not teach a license plate identification system on the X-ray backscatter inspection system.
Arroyo teaches an X-ray imaging inspection system for vehicles driving through said system, wherein a license plate identification system collects the license plate information of the vehicle under inspection.
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to include a license plate identification system in a vehicle inspection system, as suggested by Arroyo, in the X-ray backscatter vehicle inspection system of Jianmin and Mandrake, to provide a simple method of automatically correlating vehicle and operator info to an inspected vehicle without having to stop the vehicle for an operator to record said information.
With respect to Claim 9, Arroyo further te118)aches a laser radar device, configured to inspect a surface of the inspected object (Paragraph 118).
Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed 02/22/2022, with respect to prior art rejections of the claims under 35 USC 103, specifically in view of Chen modified by Jianmin, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jianmin in view of Mandrake. [The examiner notes that Applicant’s response did not address the merits of the Mandrake reference, and addressed Jianmin with respect to combining Jianmin, as a secondary reference, with Chen.]
Applicant's arguments filed 02/22/2022, with resect to the specification, drawings, and 35 USC 112 rejections of the claims have been fully considered but they are not persuasive. Although some items from the previous rejection have been corrected (such as including a first driving device and a second driving device in the Figures), after further review in light of Applicant’s Remarks, some original and/or additional issues remain as discussed in the above rejection. 
With respect to the Drawing, Specification, and Claim objections of the prior action, Applicant’s Remarks recite a simple assertion that the items have been amended/modified “accordingly”. (See Applicant Remarks, Page 7.) Upon further review and consideration in light of Applicant’s remarks regarding what is taught by the present application with respect to all rejections and prior art references, the examiner respectfully disagrees for the reasons as stated in the above action. This action is non-final, as some of these items were not previously noted.

Although the Applicant may not have intended to use the term “second” as a sequential term, it does carry a specific connotation for the purpose of antecedence in a set of claims intended to be patented. Further, since Claim 6 depends from Claim 1, and not Claim 3, there is no first driver in the full body of Claim 6 to distinguish the driving device of Claim 6 from. The driving device of Claim 3 being recited as a “first” driving device is unnecessary, further confusing the issue. The examiner has suggested changing the terminology of the drivers to reflect their respective functionalities, or other appropriate phrasing, such as simply calling the driving device of Claim 3 a --driving device-- and calling the driving device of Claim 6 a --rotational driving device--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/19/2022